Citation Nr: 1646882	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  07-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

The Board notes additional lay and medical evidence has been received since the March 2014 supplemental statement of the case.  Given the decision below resulting in a grant of the Veteran's claim for TDIU from December 30, 2008, the Veteran is not prejudiced by the Board's decision without waiver or issuance of a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c).

The Veteran's claim was remanded by the Board in November 2010, December 2012, July 2013 and most recently in March 2016 so the Veteran could be afforded a Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of TDIU on an extraschedular basis prior to December 30, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.

2.  During the appeal period, the combined evaluation for service-connected disabilities prior to December 30, 2008 do not meet the schedular criteria for a TDIU.


CONCLUSION OF LAW

The criteria for a TDIU for the period from December 30, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for TDIU in December 2005.  The Board notes the Veteran's lengthy military service ended in June 1980 and he worked as a security investigator for the Department of Defense (DOD) for 20 years thereafter.  He asserts that he was forced to stop working in September 2001 due to his service-connected back disability.  He noted in a March 2012 statement, and the evidence shows, that he underwent lumbar fusion surgery in May 2006 and that approximately six months after the procedure, he began to have paralyzing pain in his lower back.  He noted his back pain and lower extremity symptoms have forced him to change his lifestyle and prevented him from any gainful employment.

Legal Criteria

VA regulations provide that total disability ratings for compensation may be assigned if the schedular rating is less than total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more; and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability. Id.  Nonservice-connected disabilities and age may not be considered as a factor when evaluating unemployability or intercurrent disability, and they may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19. 

If the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, however, then a TDIU may still be granted on an extraschedular basis in cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b).  However, the Board cannot grant an award of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service (Director) for extraschedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

Facts

The Veteran submitted an informal claim for TDIU in December 2005 and filed a formal claim in February 2006.  In February 2006, the Veteran indicated that he retired from the DOD after working for approximately 20 years as an investigator due to the severity of his back condition.   The Board notes that the Veteran received a 100 percent rating based on a back surgery from May 18, 2006 to August 31, 2006.  Thereafter, he received a combined 60 percent rating from September 1, 2006 to December 29, 2008.  He then received a 100 percent rating based on his service-connected prostate cancer and subsequent treatment, from December 30, 2008 through August 31, 2010.  Since August 31, 2010, the Veteran has received at least an 80 percent combined rating, with his back disability rated at 40 percent.  As such, the Veteran has met the schedular requirement under 38 C.F.R. § 4.16(a) since December 30, 2008.  The period prior to December 30, 2008 is addressed in the remand portion of the decision below.

As noted, subsequent to the claim, the Veteran underwent a May 2006 lumbar fusion surgery.  The VA treatment records indicate the surgery required the insertion of rods and plates into his back and for the Veteran to consistently wear a back brace thereafter.  The VA treatment records indicate the Veteran suffered from low back pain with numbness in both legs and feet after the procedure.

The Veteran was afforded a September 2006 VA examination in which the examiner indicated the Veteran had worked previously as a supervisory investigator and would experience recurrent low back pain and radiating pain down his lower extremities.  These symptoms were noted to restrict his job related activities.  The examiner indicated the Veteran came up with alternative explanations at work for his limited functional capacity and finally was forced to retire in 2001 due to his back disability.  The Veteran reported being unable to take out the trash, mow the grass or play sports due to his back pain.

The Veteran was afforded a March 2009 VA examination in which he indicated he experienced profound pain on a daily basis and required an extensive back brace and cane.  The Veteran also reported his activities of daily living were extremely compromised with difficulty bending to eat, groom, bathe, dress, or use the toilet.  He reported a history of falls, secondary to pain in his low back.  The examiner noted extreme pain with any active or passive range of motion testing and that a thorough physical examination was not possible.  The examiner reported the Veteran had difficulty walking and was severely uncomfortable.

The Board notes the March 2009 examiner also indicated the Veteran was diagnosed with prostate cancer in December 2008 which was treated with radiation and seed implants.  This caused ongoing problems, including frequent urination, causing him to wake four to five times per night, as well as difficulty fully emptying his bladder.  As such, the Veteran could seldom leave the house.

Following a November 2010 Board remand, the Veteran underwent a March 2011 VA examination.  The examiner indicated the Veteran's service-connected disabilities at least as likely as not cause marked interference with his employment.  She noted due to his back condition, the Veteran is unable to engage in prolonged standing or sitting, i.e. beyond 20 minutes; he needs to be allowed to change positions; and no bending would be allowed.

Thereafter, the Board remanded the claim again in December 2012 for an addendum opinion from the prior examiner to clarify her opinion in regard to the Veteran's employability.  She similarly reported in January 2013 that the Veteran would be limited in bending and would require rest breaks with prolonged standing/walking during physical employment.  She noted he is not limited from engaging in gainful sedentary employment, and that his other service-connected disabilities did not limit him in sedentary or physical employment.

Subsequent to the July 2013 Board remand, a February 2014 examination report was provided.  The examiner indicated the back disability affects physical employment in that he would not be able to perform any lifting, or walk/stand for more than 10 minutes without a break.  He noted no restrictions on sedentary employment.

The Veteran has submitted significant lay evidence documenting his symptoms related to his back and other disabilities.  A March 2012 statement indicated that his back has caused his left leg to collapse, numbness in his legs and numerous days of bed rest.  He noted that subsequent to his 2006 lumbar fusion surgery, he began to have almost paralyzing pain in his back.  He stated that an additional surgery was proposed but he denied having it performed due to the risks involved.

Further, following a March 2016 remand, the Veteran was afforded an August 2016 Board hearing.  He indicated that when he was working as an investigator, his back worsened to the point that he could no longer go out and train new investigators.  He stated he could no longer perform the tasks required of him and was forced to retire.  He further noted that his job duties required moving around, often going for rides with new agents, as well as training new agents as a supervisor.  He further described difficulty with prolonged standing and sitting, as well as a history of falls.

Analysis

The Board finds that the evidence found in the VA examinations and treatment records, as well as the Veteran's competent lay statements, reflect that his back disability, including any associated radiculopathy in the lower extremities, as likely as not precludes him from securing or following a substantially gainful occupation, since the date of the claim.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes the Veteran was in the Army for 20 years.  Thereafter, he worked as an investigator with the DOD for approximately 20 years.  He testified that his back disability worsened during his career, eventually forcing him to retire.  Further, as noted above, the claim was remanded multiple times by the Board for additional development, including several VA examinations and opinions.

The Board finds the most probative evidence of record consistently supports that the Veteran could not perform a job which requires physical duties, such as those required of an investigator.  The restrictions imposed on him due to his back disability would prevent such work.  His back disability causes him severe pain, which necessitated a lumbar fusion surgery in 2006, and any limited employment capacity thereafter would have required a totally sedentary position.  As the Veteran's entire post-service career was as an investigator, the evidence does not support his ability to secure and follow a strictly sedentary position.  Thus, the medical and lay evidence supports that the Veteran could not work as an investigator during the appeal period or some similar type occupation.

Therefore, the Board finds that entitlement to a TDIU is warranted in this case.  The Veteran's advancing age may also contribute to his lack of employment, but even so, considering his work history as an investigator, the Board finds that the back disability prevents him from following a substantially gainful occupation even without consideration of advancing age.  Thus, a TDIU is warranted.

As the Veteran is eligible for TDIU consideration on a schedular basis under 38 C.F.R. § 4.16(a) for the part of the appeal period since December 30, 2008, and based on the foregoing evidence, the Board concludes that a grant of TDIU is warranted effective December 30, 2008.  The period prior to December 30, 2008 is addressed below in the remand section.

The Board notes that the Veteran was already in receipt of special monthly compensation (SMC) at the scheduler housebound rate for the period from December 30, 2008 to September 1, 2010, so this potential issue needs no further consideration.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).


ORDER

A TDIU is granted effective from December 30, 2008, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A remand of the claim for TDIU for the period prior to December 30, 2008 is necessary.  The Board notes that during the appeal period prior to December 30, 2008, the Veteran received a temporary 100 percent rating, from May 18, 2006 to August 31, 2006.  Therefore, review of entitlement to a TDIU is necessary for the other periods since December 2005.

Prior to December 30, 2008, the ratings of the Veteran's service-connected disabilities did not meet the schedular criteria of 38 C.F.R. § 4.16 (a) to warrant a grant of TDIU on a schedular basis.  The service-connected disabilities in effect prior to December 30, 2008 consisted of the low back disability, rated at 40 percent since October 8, 2002 (with a temporary period of 100 percent from May 18, 2006 to August 31, 2006); peripheral neuropathy of the left lower extremity, rated at 10 percent since October 8, 2002; peripheral neuropathy of the right lower extremity, rated at 10 percent since December 13, 2005; diabetes mellitus, type II, rated at 10 percent since May 8, 2001; nasal fracture, rated noncompensable since July 1, 1980; and fracture of the mandible rated as noncompensable since July 1, 1980.

These ratings do not meet the schedular rating criteria of 38 C.F.R. § 4.16(a) prior to December 30, 2008 and TDIU is not warranted on a scheduler basis.  However, a TDIU prior to December 30, 2008 may still be granted on an extraschedular basis in cases if the Veteran is nonetheless unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The record reflects that the Veteran was precluded from following or securing substantially gainful employment prior to December 30, 2008 as a result of his then-service-connected disabilities, and primarily due to the low back disability.  As described above, although several of his current disabilities were not service connected as of December 30, 2008, the evidence supports he was still precluded from work as an investigator at that time or some similar type occupation, based on his back condition.

The Board is prohibited from granting an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  See Wages, 27 Vet. App. at 233 (Board is authorized to award extraschedular TDIU after obtaining the Director's decision).  Therefore, the AOJ must first refer the claim for TDIU on an extraschedular basis to the Director to initially determine whether the Veteran is entitled to an extraschedular TDIU prior to December 30, 2008 under 38 C.F.R. § 4.16(b).

Accordingly, this issue is REMANDED for the following actions:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a TDIU to the Director for extraschedular consideration, for the time period on appeal prior to December 30, 2008.

2.  Thereafter, if any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


